DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on October 15, 2021.  Claims 1-4 are pending and examined below.
Drawings
The drawings are objected to under 37 CFR 1.84(b).  Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications due to shading inconsistencies that may interfere with visually ascertaining details of the invention and with reproducing the drawing in the event the application is issued. The Office will accept photographs in utility and design applications, however, if photographs are the only practicable medium for illustrating the claimed invention. In this instance, the subject matter of this application demonstrates an illustration in Figure 1 by a black and white drawing with solid black lines as outlined in 37 CFR 1.84(a)(1) and (c)-(y).  Therefore, replacement drawings in place of the photographs are required. No new matter should be entered. See 37 CFR 1.121d(1) and (2) for guidance on amending the drawings.  

Specification - Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The applicant is reminded that the abstract should be a statement that meets the range of 50 to 150 words.  The current abstract is only 29 words.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is being referred to “when the first portion is fastened to the second portion ” and how they are structurally associated with, the garment.  It is also unclear as to how one fastener is connected to two portions (a first portion and a second portion) and then connected in the center.  Is Applicant claiming two fasteners?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, and 3-4 are rejected under 35 U.S.C. 102102(a)(1) as being anticipated by United States Patent Application Publication No. US 2013/0239290 A1 to ANITA ROSSI (herein after "Rossi").

As to Claim 1, 
Rossi discloses a wearable towel having a front or interior side and a back or exterior side, comprising: a hood (See Annotated Figure 1)

    PNG
    media_image1.png
    1005
    1425
    media_image1.png
    Greyscale

wherein the hood comprises a plurality of straps located on the exterior side of the hood (See Annotated Figure 2, teaching straps 62, 64); 
    PNG
    media_image2.png
    977
    1430
    media_image2.png
    Greyscale

 a body connected to the hood (See Annotated Figures 1 & 2), wherein the body comprises a right flap and a left flap (See Annotated Figure 3 of Rossi) (26)
wherein each of the right flap and the left flap comprises (See Annotated Figure 3 of Rossi):

    PNG
    media_image3.png
    968
    850
    media_image3.png
    Greyscale


a corner hand grip located on the interior side and at a corresponding upper corner of a corresponding flap (See Annotated Figure 1, teaching a corner hand grip (44,46 wristband); 
an elongated, open-end pocket located on the interior side and in proximity to a corresponding upper portion of the corresponding flap (See Annotated Figure 1 of Rossi.  Whereby Rossi teaches one elongated, open-end pocket located on the interior side and in the proximity to a corresponding upper portion of the corresponding flap); and a first portion of a first fastening mechanism located on the interior and in an approximate center of the body such that when the body is folded into an interior space of the hood, the first portion of a fastening mechanism is releasably fastenable to a second portion of the first fastening mechanism (See Figures 6-8 of Rossi teaching a first portion of a first fastening mechanism located on the interior and in an approximate center of the body such that when the body is folded into an interior space of the hood, the first portion of a fastening mechanism is releasably fastenable to a second portion of the first fastening mechanism).  
As to Claim 3, 
Rossi discloses the wearable towel of claim 1, wherein the corner hand grip comprises an open end (See Annotated Figure 1 of Rossi), 
wherein the open end of the corner hand grip is configured to receive a user's entire hand (See Annotated Figure 1 of Rossi).  

As to Claim 4, 
Rossi discloses the wearable towel of claim 1, further comprising a pocket located on the interior and in the approximate center of the body (See Annotated Figure 1 of Rossi, teaching an additional pocket further comprising a pocket located on the interior and in the approximate center of the body).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2013/0239290 A1 to ANITA ROSSI (herein after "Rossi"), as to claim 1 above and in view over United States Patent No. 5,875,492 to JENNIFER MOSS (herein after "Moss”).

As to Claim 2, 
Rossi discloses the wearable towel of claim 1, wherein the body further comprises a second fastening mechanism having a first portion located along an edge of the right flap and the left flap (See paragraph 0036 of Rossi, teaching wherein the body (ends 52, 54) which are located on the edge of the towel  may comprise a second fastening mechanism (hooks and loop fasteners),  but Rossi does not disclose a second portion located in the center of the body such that when the first portion is fastened to the second portion a bottom edge of the wearable towel is lifted upwardly.  
However, Moss teaches a water-resistant combination blanket and coat and discloses a second portion located in the center of the body such that when the first portion is fastened to the second portion a bottom edge of the wearable towel is lifted upwardly (See Annotated Figures 1 & 2 of Moss, teaching wherein a second portion located (See Annotated Figure 1 of Moss) in the center of the body such that when the first portion is fastened to the second portion a bottom edge of the wearable towel is lifted upwardly (See Figure 2 of Moss which teaches the bottom edge of the wearable towel is lifted upwardly)).

    PNG
    media_image4.png
    922
    1674
    media_image4.png
    Greyscale


Rossi is analogous art to the claimed invention as it provides a towel with a hood that is designed to wrap around a user; and, Moss is analogous art to the claimed invention in that it provides a combination blanket and coat with fasteners.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the towel of Rossi, with a second portion located in the center of the body such that when the first portion is fastened to the second portion a bottom edge of the wearable towel is lifted upwardly, as taught by Moss, in order to provide a garment which allows a user to keep warm by securing the garment to the wearer during use. 
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited on PTO-892 form submitted herewith. The cited prior art to Walsh et al. (US 2,344,010) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732